Fourth Court of Appeals
                                San Antonio, Texas
                                     October 14, 2016

                                   No. 04-15-00594-CR

                                  Bo Jett LITTLETON,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR10770
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER

      Appellee’s motion for extension of time to file brief is GRANTED. We order the brief
due December 2, 2016.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court